DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

Response to Amendment
2.	 Applicant’s Listing of Claims filed on May 3, 2021 is respectfully acknowledged. Claims 1-10, 12-16, 18 and 19 are pending for examination.

Response to Arguments
3. 	Applicant's arguments filed December 9, 2020 have been fully considered but they are not
totally persuasive.
	Regarding the 35 U.S.C. 112 rejection, Applicant states that the specification discloses the amendment  “the template is obtained by pre-recording image features of each of a plurality of side surfaces of the target object, the template comprises a plurality of template side surfaces corresponding to the plurality of side surfaces of the target object respectively” on page 10, lines 16-21. However, this section of the specification as well as the rest of the specification appears to lack the teaching of “pre-recording”. It is noted that the specification teaches that “the system records al the image features for each side”, and that “the recorded image data and features for each side are referred as the template for the SKU item”. However, there appears to be no teaching of pre-recording of the image features of each of a plurality of side surfaces of the target object. Therefore, it is considered that the latest amendment renders a 35 U.S.C. 112(a) rejection for new matter. Further, the 35 U.S.C. 112(b) rejection 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection, have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
4.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Rejections - 35 USC §112
5. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

6.	Claims 1, 9 and 15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement thereof since the claims are not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for “pre-recording image features of each of a plurality of side surfaces of the target object”. Applicant cites page 10, lines 16-21 which states that “the system records al the image features for each side”, and that “the recorded image data and features for each side are referred as the template for the SKU item”. Therefore, for the purpose of compact prosecution, the term “pre-recording” is being interpreted as “recording”.
To overcome this rejection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim or amend the claim.

7. 	The following is a quotation of 35 U.S.C. 112(b):
	(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the inventor or a joint inventor regards as the invention.

8. 	The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 	matter which the applicant regards as his invention.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claim(s) 1, 3, 4, 6 -11, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 9,746,855 B2) in view of Iida et al. (US 10,805,546 B2).

		Regarding claim 1, Kobayashi discloses a system for determining a pose of a target object from a plurality of objects (i.e. control system of a robot for obtaining three-dimensional information about a target object - ¶11, 12), the system comprising:
a computing device and a visual sensor in communication with the computing device (i.e. the
control system is provided with an information processing system including a first sensor unit
101, a second sensor unit 102, an information processing unit 110, and a robot controller unit
120 - 912; FIG. 1), the computing device comprising an inherent processor and a storage
device storing computer executable code (i.e. model information storage unit 115 stores
measurement model information to be used by the three-dimensional position and orientation
measurement unit 113 to measure the position and the orientation of the target object - ¶22),
wherein the computer executable code, when executed at the processor, is configured to:
extract first keypoints from an image, wherein the image is captured by the visual
sensor on a region of interest (i.e. the position and the orientation of the target object
are obtained by associating point group data of the surface extracted from the three-
dimensional geometric model and the distance point group extracted from the distance
image which is output from the first sensor information acquisition unit 111 - ¶31), the
region of interest comprises the plurality of objects (i.e. plurality of target objects 103
is stacked on the pallet 104 - ¶31), and each of the first keypoints is defined with its
location and feature descriptor (i.e. it may be possible to use, e.g., a method based on
pixel comparison by template matching and a method based on geometric feature point
correspondence; the position and the orientation of the target object are obtained by
associating point group data of the surface extracted from the three-dimensional
geometric model and the distance point group extracted from the distance image which
is output from the first sensor information acquisition unit 111 - ¶29, 31); 
retrieve a template of the object, wherein the template is obtained by pre-recording image features of each of a plurality of side surfaces of the target object (i.e. a reference image of the highest degree of match based on the template matching using the reference image model as a template is obtained, wherein a model includes constituent elements such as points, lines, and surfaces; based on the interpretation of “pre-recording” from 35 U.S.C. 112(a) above, Kobyashi contains recording image features of each of a plurality of side surfaces - ¶23, 37), the template comprises a plurality of template side surfaces corresponding to the plurality of side surfaces of the target object respectively (i.e. a model includes constituent elements such as points, lines, and surfaces - ¶23; FIGS. 3A-3F), each of the template side surfaces is characterized with a plurality of second keypoints, and each of the second keypoints is defined with its location and feature descriptor (i.e. a method for estimating the position and the orientation of the model from the relationship with corresponding geometric features included in the image using the measurement model information, a method for adjusting the position using the two-dimensional image from the correspondence between a line segment in the three-dimensional geometric model and an edge in the image and a method for estimating the position and the orientation to minimize a
distance between the surface of the model and a corresponding distance point group
included in the distance image. Alternatively, when the two-dimensional image is used,
it may be possible to use, e.g., a method based on pixel comparison by template
matching and a method based on geometric feature point correspondence for making
association using a gradient feature of a texture as geometric feature - ¶29); 
match the first keypoints to the second keypoints in each of the template side surfaces (i.e. a
method based on pixel comparison of template matching and a method based on
geometric feature point correspondence - ¶29);
pick/extract two second keypoints from the selected template side surface and
determine two first keypoints respectively matching the two picked second keypoints
(i.e. the position and the orientation of the target object are obtained by associating a
line segment which is a side of the three-dimensional geometric model and an edge
component extracted from the two-dimensional image which is output from the first
sensor information acquisition unit 111. According to the present exemplary
embodiment, the Gauss-Newton method which is one of non-linear optimization
methods is used to repeatedly correct the approximate values of the position and the
orientation of the target object by the iterative operation so that the three-dimensional
geometric model matches the two-dimensional image: the line segment inherently
containing at least two points - ¶43);
build/generate a bounding box based on the two determined first keypoints, wherein
the bounding box represents an image side surface corresponding to the selected
template side surface of the template (i.e. reference image model based on actually
captured images is generated from images obtained by capturing images of the target
object by the camera from various directions around the target object; the model
includes constituent elements such as points, lines, and surfaces - 23, 24; FIGS. 3A-3F);
determine inlier keypoints, wherein the inlier keypoints are located inside the
bounding box (e.g. points P1-P4 are considered within one side of object 103 in FIG.
3A.), and have matched second keypoints in the selected template side surface (i.e.
the position and the orientation of the target object are obtained by associating a line
segment which is a side of the three-dimensional geometric model and an edge
component extracted from the two-dimensional image which is output from the first
sensor information acquisition unit 111. According to the present exemplary
embodiment, the Gauss-Newton method which is one of non-linear optimization
methods is used to repeatedly correct the approximate values of the position and the
orientation of the target object by the iterative operation so that the three-dimensional
geometric model matches the two-dimensional image; the line segment inherently
containing at least two points - ¶43); and
refine/adjust the bounding box using the inlier keypoints, wherein the pose of the
target object is determined based on the refined bounding box (i.e. the position and
the orientation of the target object 103' is adjusted using the correction value of the
position and the orientation obtained with respect to an estimated value of the position
and the orientation of the first sensor unit 101 - ¶105).
	However, Iida et al. discloses that CPU 130 specifies the highest feature amount among the feature amounts stored in the third storage unit 144 (see FIG. 13), and determines an abnormality from the inspection result based on the value of the feature amount compared to the defined value. After the CPU 130 executes the inspection at the focus position (after the execution of step S615), the CPU 130 registers the inspection result at the focus position by using the inspection result determination unit 137 instructs the two-dimensional image processing device 300 to calculate a degree of matching between the two-dimensional image obtained at the focus position and the two-dimensional image serving as a reference, and determines whether or not there is an abnormality according to the obtained degree of matching (¶160).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kobayashi to include the features of Iida et al. in order for arranging an imaging unit at an appropriate position with respect to measurement points set in a workpiece and performing appropriate imaging. 

	Regarding claim 3, Kobayashi does not disclose the system of claim 1, wherein the computer
executable code is configured to perform the step of selecting one of the template side surfaces having
a great number of matches and picking two second keypoints from the selected template side surface
iteratively for a pre-determined number of times.
	However, Iida et al. discloses that CPU 130 specifies the highest feature amount among the feature amounts stored in the third storage unit 144 (see FIG. 13), and determines an abnormality from the inspection result based on the value of the feature amount compared to the defined value. After the CPU 130 executes the inspection at the focus position (after the execution of step S615), the CPU 130 registers the inspection result at the focus position by using the inspection result determination unit 137 instructs the two-dimensional image processing device 300 to calculate a degree of matching between the two-dimensional image obtained at the focus position and the two-dimensional image serving as a reference, and determines whether or not there is an abnormality according to the obtained degree of matching (¶160).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kobayashi to include the features of Iida et al. in order for arranging an imaging unit at an appropriate position with respect to measurement points set in a workpiece and performing appropriate imaging. 

	Regarding claim 4, neither Kobayashi nor Iida et al. disclose the system of claim 3, wherein
each of the template side surface is selected for a percentage of the pre-determined number of times,
and the percentage is determined by a number of matched keypoints in the selected template side
surface divided by a total number of matched keypoints in all the template side surfaces.
	Nevertheless, applying any mathematical formulae, including that of the claimed invention,
would have been an obvious design choice for one of ordinary skill in the art because it facilitates known
mathematical means for determining the number of keypoints, as shown by Iida et al. Since the
invention failed to provide novel or unexpected results from the usage of said claimed formula, use of
any mathematical means, including that of the claimed invention, would be an obvious matter of design
choice within the skill of the art.

	Regarding claim 6, neither Kobayashi nor Iida et al. disclose the system of claim 1, wherein the
two second keypoints are selected randomly from the selected template side surface, wherein the
computer executable code is configured to perform the step of picking two second keypoints,
determining two matched first keypoints, building the bounding box, determining inlier keypoints, and
refining the bounding box iteratively, and wherein each iteration results in a refined bounding box, each
of the refined bounding boxes is characterized with a confidence value based on a number of inlier
keypoints and a difference before and after the refinement, and the bounding box having a highest
confidence value is used to determine the pose of the target object.
	Nevertheless, gleaning from the system of Iida et al., it would have been obvious to a person
of ordinary skill in the art before the effective filing date of the claimed invention to modify the system
of Iida et al. to include wherein the two second keypoints are selected randomly from the selected
template side surface, wherein the computer executable code is configured to perform the step of
picking two second keypoints, determining two matched first keypoints, building the bounding box,
determining inlier keypoints, and refining the bounding box iteratively, and wherein each iteration
results in a refined bounding box, each of the refined bounding boxes is characterized with a confidence
value based on a number of inlier keypoints and a difference before and after the refinement, and the
bounding box having a highest confidence value is used to determine the pose of the target object,
because the system facilitates random selection from multiple points/keypoints and optimum position
determination of the object.

	Regarding claim 7, neither Kobayashi nor Iida et al. disclose the system of claim 6, wherein
when the difference is defined as scale change between the bounding box and the side surface of the
template, when a length of each side edge of the bounding box divided by a length of a corresponding
side edge of the side surface of the template is out of a range of 0.8-1.25, the bounding box before the
refinement is kept as the refined bounding box, and the confidence value of the refined bounding box is
reduced.
	However, it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of Kobayashi to include wherein when the
difference is defined as scale change between the bounding box and the side surface of the template,
when a length of each side edge of the bounding box divided by a length of a corresponding side edge of
the side surface of the template is out of a range of 0.8-1.25, the bounding box before the refinement is
kept as the refined bounding box, and the confidence value of the refined bounding box is reduced,
because it is well known in the art to be desirable for the length of the surface to be within range.
Regarding claim 8, Kobayashi further discloses the system of claim 1, wherein the pose of the
target object is provided to a robotic device for manipulating the target object (i.e. robot controller unit
120 receives the coordinate value of the second position and orientation where the second sensor unit
102 measures the target object 103, and moves the robot 100 to a predetermined position - ¶39).

	Regarding claim 8, Kobayashi further discloses the system of claim 1, wherein the pose of the target object is provided to a robotic device for manipulating the target object [FIG. 1].

	Regarding claims 9 and 15, Kobayashi discloses a system, method for detecting an object, and
non-transitory computer readable medium storing computer executable code, the system comprising
a computing device, the computing device comprising a processor and a storage device storing
computer executable code (i.e. control system of a robot for obtaining three-dimensional information
about a target object - ¶11, 12), wherein the computer executable code, when executed at the
processor, is configured to:
provide/obtain/output first keypoints from an image of the object (i.e. the position and the
orientation of the target object are obtained by associating point group data of the surface
extracted from the three-dimensional geometric model and the distance point group extracted
from the distance image which is output from the first sensor information acquisition unit 111 -
¶31);
retrieve a template of the object, wherein the template is obtained by pre-recording image features of each of a plurality of side surfaces of the target object (i.e. a reference image of the highest degree of match based on the template matching using the reference image model as a template is obtained, wherein a model includes constituent elements such as points, lines, and surfaces - ¶23, 37), the
template comprises a plurality of template side surfaces corresponding to the plurality of
side surfaces of the target object respectively (i.e. a reference image of the highest degree of match based on the template matching using the reference image model as a template is obtained, wherein a model includes constituent elements such as points, lines, and surfaces - ¶23, 37), at least one template side surface of the object has a plurality of second keypoints (i.e. a method for estimating the position and the orientation of the model from the relationship with corresponding geometric features included in the image using the measurement model information, a method for adjusting the position using the two-dimensional image from the correspondence between a line segment in the three-dimensional geometric model and an edge in the image and a method for estimating the position and the orientation to minimize a distance between the surface of the model and a corresponding distance point group included in the distance image. Alternatively, when the two-dimensional image is used, it may be possible to use, e.g., a method based on pixel comparison by template matching and a method based on
geometric feature point correspondence for making association using a gradient feature of a
texture as geometric feature - ¶29);
pick/extract two second keypoints from the selected template side surface (i.e. the position and theorientation of the target object are obtained by associating a line segment which is a side of thethree-dimensional geometric model and an edge component extracted from the two-
dimensional image which is output from the first sensor information acquisition unit 111, the
line segment comprising a plurality of points - 43) and determine two first keypoints
respectively matching the two picked second keypoints (i.e. According to the present
exemplary embodiment, the Gauss-Newton method which is one of non-linear optimization
methods is used to repeatedly correct the approximate values of the position and the
orientation of the target object by the iterative operation so that the three-dimensional
geometric model matches the two-dimensional image - ¶43);
build/generate a bounding box/model of a surface of the object based on the two determined
first keypoints (i.e. reference image model based on actually captured images is generated from
images obtained by capturing images of the target object by the camera from various directions
around the target object; the model includes constituent elements such as points, lines, and
surfaces - 23, 24; FIGS. 3A-3F); and
refine/adjust the bounding box to detect/estimate the object (i.e. the position and the
orientation of the target object 103' is adjusted using the correction value of the position and
the orientation obtained with respect to an estimated value of the position and the orientation
of the first sensor unit 101 - ¶105).
	Kobayashi does not disclose wherein the computer executable code, when executed at the
processor, is configured to:
	select one of the template side surfaces having a greatest number of matched second keypoints 	and first keypoints.
	However, Iida et al. discloses that CPU 130 specifies the highest feature amount among the feature amounts stored in the third storage unit 144 (see FIG. 13), and determines an abnormality from the inspection result based on the value of the feature amount compared to the defined value. After the CPU 130 executes the inspection at the focus position (after the execution of step S615), the CPU 130 registers the inspection result at the focus position by using the inspection result determination unit 137 instructs the two-dimensional image processing device 300 to calculate a degree of matching between the two-dimensional image obtained at the focus position and the two-dimensional image serving as a reference, and determines whether or not there is an abnormality according to the obtained degree of matching (¶160).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method for detecting an object, and
non-transitory computer readable medium of Kobayashi to include the features of Iida et al. in order for arranging an imaging unit at an appropriate position with respect to measurement points set in a workpiece and performing appropriate imaging. 

	Regarding claims 10 and 16, Kobayashi further discloses the system and method of claims 9 and
15, wherein each of the first keypoints and the second keypoints is characterized by a location and
descriptor (i.e. the captured image of the target object 103' can be converted into the orthogonal
projection, and the position and the orientation can be estimated from the features in the two-
dimensional image; the model information storage unit 116 can easily register the geometric feature
information, the unit 116 is interpreted as the feature descriptor - ¶89).

	Regarding claim 11, Kobayashi further discloses the system of claim 9, wherein the template of the object comprises a plurality of template side surfaces (i.e. a model includes constituent elements such as points, lines, and surfaces - ¶23; FIGS. 3A-3F), and one of the template side surfaces having an inherent greatest number of matched template keypoints and first keypoints is used for picking the two second keypoints from (i.e. a method for estimating the position and the orientation of the model from the relationship with corresponding geometric features included in the image using the measurement model information, a method for adjusting the position using the two-dimensional image from the correspondence between a line segment in the three-dimensional geometric model and an edge in the image and a method for estimating the position and the orientation to minimize a distance between the surface of the model and a corresponding distance point group included in the distance image. Alternatively, when the two-dimensional image is used, it may be possible to use, e.g., a method based on pixel comparison by template matching and a method based on geometric feature point correspondence for making association using a gradient feature of a texture as geometric feature - ¶29).

	Regarding claims 14 and 19, Kobayashi further discloses the system and method of claims 9 and
15, wherein the first keypoints in the bounding box having match with the second keypoints in the
template side surface are defined as inlier keypoints, and the bounding box is refined using the inlier
keypoints (e.g. points P1-P4 are considered within one side of object 103 in FIG. 3A., and the position
and the orientation of the target object are obtained by associating a line segment which is a side of the
three-dimensional geometric model and an edge component extracted from the two-dimensional image
which is output from the first sensor information acquisition unit 111. According to the present
exemplary embodiment, the Gauss-Newton method which is one of non-linear optimization methods is
used to repeatedly correct the approximate values of the position and the orientation of the target
object by the iterative operation so that the three-dimensional geometric model matches the two-
dimensional image: the line segment inherently containing at least two points - ¶43).

12. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 9,746,855 B2)
in view of Iida et al. (US 10,805,546 B2) as applied to claims 1, 3, 4, 6 -11, 14-16 and 19 above, and further in view of Mori et al. (US 6,493,465 B2).

	Regarding claim 2, neither Kobaashi nor Iida et al. disclose the system of claim 1, wherein the
computer executable code is configured to define a mask to the objects in the image before extracting
first keypoints.
	However, Mori et al. discloses that it is effective to repeat the matching point extraction process
by forming edge mask template images in succession, starting with the edges farther from the center
point (¶45).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of Kobayashi to include the features of Mori et
al. in order to enable highly precise extraction of the matching points over the entire image area,
without difference between the object and the background in the image.

13. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 9,746,855 B2)
in view of Iida et al. (US 10,805,546 B2) as applied to claims 11, 3, 4, 6 -11, 14-16 and 19 above, and further in view of Hasegawa (US 7,406,213 B2).

	Regarding claim 5, neither Kobaashi nor Ejima et al. disclose the system of claim 1, wherein the
two picked second keypoints are at least 5 pixels apart, and each of the two picked second keypoints has
a match with one of the first keypoints.
	However, Hasegawa discloses that Points on a line five pixels apart from the image boundary are
sequentially obtained from the top with 20-pixel intervals, and it is determined whether or not the
obtained points are selectable as desired representative points (¶145).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of Kobayashi to include the features of
Hasegawa in order to provide an image processing apparatus and method for performing accurate color
correction for photographed images to produce a high-quality mosaic image if adjacent images do not
include an identical object scene region or an “overlapping region", and to provide a computer program.

14. 	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US
9,746,855 B2) in view of Iida et al. (US 10,805,546 B2) as applied to claims 1, 3, 4, 6 -11, 14-16 and 19 above, and further in view of Reiter et al. (US 9,418,442 B2).

	Regarding claim 12, neither Kobaashi nor Iida et al. disclose the system of claim 9, wherein the two picked second keypoints are picked randomly and the computer executable code is configured to perform the step of picking iteratively for a pre-determined times.
	However, Reiter et al. discloses that M-SAC can select a number of random or pseudo-random
points to compute a model. The model can be an equation that, for instance, best fits the selected
points. The model as estimated based on the random points can be evaluated against observations, such
as sections corresponding to the potential matching features, and an error score of the observations to
the model can be computed. The points can be iteratively selected and can be less than the total
number of observations. Selections can proceed for a preselected number of iterations or until the error
score is less than a preselected minimum (¶31).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of Kobayashi to include the features of Reiter
et al. in order to identify the surgical implement in individual images using the probabilistic analysis and
information about an identification of the surgical implement in at least one preceding one of the
images.

15. 	Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US
9,746,855 B2) in view of Iida et al. (US 10,805,546 B2) and Reiter et al. (US 9,418,442 B2) as applied to claim 12 above, and further in view of Yamaguchi (US 9,842,399 B2).

	Regarding claim 13, neither Kobayashi nor Iida et al. nor Reiter et al. disclose the system of claim 12, wherein the two picked second keypoints has a distance greater than a pre-determined distance, and each of the two picked second keypoints has a match with one of the first keypoints.
	However, Yamaguchi discloses that when the distance dispersion is greater than or equal to a
reference value, the map point usage condition setting unit 233 outputs information of the selected
second map points to the matching processing unit 234 (¶73).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of Kobayashi to include the features of
Yamaguchi in order to estimate a position and attitude of a camera.

	Regarding claim 18, neither Kobayashi nor Iida et al. nor Reiter et al. disclose the method of claim 15, wherein the two picked second keypoints are picked randomly, as long as the two picked second keypoints has a distance greater than a pre-determined distance and each of the two picked second keypoints has a match with one of the first keypoints.
	However, Reiter et al. discloses that M-SAC can select a number of random or pseudo-random
points to compute a model. The model can be an equation that, for instance, best fits the selected
points. The model as estimated based on the random points can be evaluated against observations, such
as sections corresponding to the potential matching features, and an error score of the observations to
the model can be computed. The points can be iteratively selected and can be less than the total
number of observations. Selections can proceed for a preselected number of iterations or until the error
score is less than a preselected minimum (¶31).
	Yamaguchi further discloses that when the distance dispersion is greater than or equal to a
reference value, the map point usage condition setting unit 233 outputs information of the selected
second map points to the matching processing unit 234 (¶73).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Kobayashi to include the features of Reiter
et al. and Yamaguchi in order to identify the surgical implement in individual images using the
probabilistic analysis and information about an identification of the surgical implement in at least one
preceding one of the images, and to estimate a position and attitude of a camera.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664